Citation Nr: 1010434	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-22 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disorder of the right ankle, to include as secondary to a 
service-connected left ankle condition.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
January 1985 to March 1988, from December 1988 to January 
1991, and from September 2001 to March 2002.  The Veteran had 
numerous periods of inactive duty for training (INACDUTRA) 
and active duty for training (ACDUTRA) while serving with the 
California Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The issues of service connection for a right ankle 
disability, right knee disability, and psychiatric condition, 
to include PTSD, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record 
(April 1997) which denied service connection for a right 
ankle disability, relates specifically to an unestablished 
fact necessary to substantiate the claim; it raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for a right ankle disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim 
of entitlement to service connection for a right ankle 
disability.  The claim on the merits requires additional 
development, which is addressed in the remand below.  
Therefore, no further development is needed with respect to 
the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain chronic conditions, such as psychoses, will be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a year of service 
separation.  See 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Analysis-New and Material Evidence/Right Ankle

The Veteran was initially denied service connection for a 
right ankle disorder in an April 1997 rating decision on the 
basis of there being no current disorder present.  The 
Veteran did not appeal this decision, and it became final 
within a year of notification to him.  He has put forth his 
current claim alleging, in essence, that new and material 
evidence exists to warrant a reopening of his claim for 
service connection.  The Board agrees.  

In connection with his claim to reopen, the Veteran submitted 
surgical reports, dated in 2003, which show a status post-
fusion of the right ankle.  Radiographic reports confirm the 
residual disability existing after surgical correction.  As 
this is the case, the RO reopened the Veteran's claim in an 
August 2003 rating decision, as it determined new and 
material evidence to be present.  The RO was correct in doing 
this; however, the Board must make determinations on 
reopening in its own right, prior to reaching the merits of 
the underlying claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

There is evidence of a current right ankle disability, and 
this was not present at the time of the initial denial.  
Thus, there is evidence which is new to the record, and which 
relates specifically to an unestablished fact necessary to 
substantiate the underlying claim for service connection.  
See 38 C.F.R. § 3.156.  As this is the case, the Veteran's 
claim is reopened.   


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a right ankle 
disability is reopened; to that extent only, the claim is 
granted.  


REMAND

The Veteran alleges that he has PTSD, a right ankle 
disability, and a right knee disability, and that these 
conditions are directly related to his period of active 
military service.  He further makes an alternate contention 
that his right ankle and right knee disabilities are related 
(either causally or by aggravation) to his service-connected 
left ankle disorder.  

Regarding the claimed orthopedic disorders, the Board notes 
that records from the California Army National Guard indicate 
that a surgery was performed prior to a period of INACDUTRA, 
and it is noted that the Veteran's 2003 fusion of the right 
ankle occurred before this time.  While the surgical 
correction occurred during a time when the Veteran was not in 
active duty, ACDUTRA, or INACDUTRA status, he alleges that a 
traumatic fall occurring during training was the impetus for 
the surgery.  Service treatment records do indicate an injury 
occurring during a wrestling match in 1987; however, there is 
no reference to treatment for a right ankle condition. There 
is also nothing in the service treatment records which 
specifically identify an injury to the right knee.  

The Veteran was afforded a VA examination in July 2009 for 
the purposes of identifying if the claimed conditions were 
related to service or to the service-connected left ankle 
disorder.  While a diagnosis was made of a right knee 
disability, the returned opinion is not adequate to resolve 
the appeal.  Specifically, it does not appear as if the 
examination was predicated on a thorough claims file review, 
and the attached opinion is somewhat short and cursory in 
nature.  While a physical examination was afforded, the 
attached opinion is confusing and does not specifically 
address the contended relationship between the service-
connected left ankle and the right knee/right ankle 
conditions.  The opinion states that "ankle fusion" did not 
"seem to cause" "degenerative problems in the knee"; 
however, it is not referenced as to which ankle or which knee 
is being referred to.  

Simply, the Board concludes that a new orthopedic examination 
must be afforded which is more specific to the contentions 
raised by the Veteran.  That is, a comprehensive VA 
examination should be conducted, and the examiner should 
thoroughly review the claims file.  After the examination is 
conducted, the examiner should opine as to if it is at least 
as likely as not that right ankle and right knee conditions 
had origins in service, or in the case of osteoarthritis, 
within a year of service discharge.  Also, the examiner 
should state if it is at least as likely as not that right 
ankle and right knee conditions were caused or aggravated by 
the service-connected left ankle condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006). 

Regarding PTSD, the Board notes that the Veteran alleges 
being involved in an altercation with a fellow soldier while 
serving in Saudi Arabia in January 2002.  He states that he 
assaulted a superior after being placed on alert due to a 
possible incoming SCUD missile attack.  The Veteran further 
alleges being present at the Khobar Towers bombing in Saudi 
Arabia; however, he asserts being there in 2001, which is 
five years after the actual attacks occurred.  Nonetheless, 
the Board notes that the Veteran has diagnoses of PTSD and 
depression, and has been continually in treatment for mental 
health conditions for the last several years.  He has yet to 
have been diagnosed with an active psychosis; however, his 
Global Assessment of Functioning (GAF) score have been 
reported to be as low as 25.  Given that this is possibly 
suggestive of a manifestation of psychosis within a year of 
separation, or is potentially evidence of a continuity of 
symptomatology, the Board is of the opinion that a thorough 
psychiatric examination is necessary to determine the exact 
nature of his disability, and if such a disorder is related 
to service. See McLendon v. Nicholson, 20 Vet. App. 79, 81( 
2006).  While the Veteran specifically filed his claim for 
PTSD, the Board is obligated to develop the claim to include 
any possible acquired psychiatric disability which may be 
present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
Prior to obtaining the examination, the RO should contact the 
Department of the Army, via the Joint Services Records 
Research Center (JSSRC) and California Adjutant General, and 
obtain unit histories for the Veteran for the period of 
September 2001 to January 2002.  Additionally, the Veteran is 
reminded of his ability to supply any additional evidence 
which might prove to substantiate his stressors.  
Specifically, as the fight with the superior is not likely to 
be found in official histories, the Veteran may supply 
"buddy statements" which would help to substantiate the 
occurrence of the event.  This evidence should be attached to 
the file, and given to the examiner prior to the conduction 
of the psychiatric evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  In this 
regard, the JSSRC and California 
Adjutant General are to be contacted 
and asked to provide unit histories for 
the period of September 2001 to October 
2002.  Additionally, the Veteran is 
reminded of his ability to supply 
anything in his possession, to include 
"buddy statements" which might help 
and corroborate his alleged stressors.  
Copies of any documents received by the 
service department or Veteran should be 
attached to the claims file.  

2.  Schedule the Veteran for 
comprehensive orthopedic and 
psychiatric examinations for the 
purposes of determining the nature and 
etiology of current right knee and 
right ankle disorders, and of an 
acquired psychiatric disorder, to 
include PTSD.  The orthopedic examiner 
is asked to opine if it is at least as 
likely as not (50 percent probability 
or greater) that any right knee or 
right ankle disability had causal 
origins in service, or, alternatively, 
is related (either causally or by 
aggravation) to a service-connected 
left ankle disorder.  The psychiatric 
examiner is asked to identify what, if 
any, current acquired psychiatric 
disability is present.  Should a 
condition be present, to include 
depression and PTSD, the examiner is 
asked to opine if it is at least as 
likely as not that such a condition had 
causal origins in service.  
Additionally, the examiner should 
identify if any psychoses manifested 
within a year of service separation.  
Should the Veteran be diagnosed with 
PTSD, the examiner should list the 
specific stressors associated with the 
diagnosis.  Both the orthopedic and 
psychiatric examiners must conduct a 
thorough claims file review, and a 
detailed rationale must be attached 
explaining any conclusions reached.  

3.  After completion to the extent 
possible of the directed development, 
re-adjudicate the Veteran's claims.  If 
the claims remain denied, issue an 
appropriate supplemental statement of 
the case and forward the case to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


